Exhibit 99.2 Adeona Appoints David A. Newsome, M.D., President of HealthMine Subsidiary Ann Arbor, Michigan, April 15, 2009 Adeona Pharmaceuticals, Inc. (AMEX: AEN), a specialty pharmaceutical company dedicated to the awareness, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population, today announced that it has appointed David A. Newsome, M.D., President of Adeona’s subsidiary, HealthMine, Inc. (”HealthMine”). While serving as the Section Chief of Retina and Ocular Connective Tissue Diseases at the National Eye Institute (NEI), Dr. Newsome discovered the link between subclinical zinc deficiency and Dry Age-Related Macular Degeneration (Dry AMD).Dry AMD is a chronic degenerative disease that affects approximately 17 million mature adults in the U.S. and is the leading cause of blindness in mature adults. Dr.
